DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey Gedeon on February 11, 2021.The application has been amended as follows: 

IN THE CLAIMS
Claim 1, line 12, replace “the plurality or objects”  by – the one or more objects--.
Claim 1, line 16, replace “the respective objects”  by – respective objects--.
Claim 1, page 3 line 4, replace “the polygon”  by –a polygon--.
Claim 6, line 3, replace “interval”  by – intervals--.
Claim 7, line 10, replace “the plurality or objects”  by – the one or more objects--.
Claim 11, line 10, replace “the plurality or objects”  by – the one or more objects--Claim 12, line 4, replace “the representative”  by – a representative--.
Claim 12, line 4, replace “the extreme end”  by – an extreme end--.
--.

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661